Order denying motion for examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The examination is to proceed on five days’ notice at Special Term, Part 2, Kings county. In our opinion, the record does not disclose any want of good faith on the part of the plaintiff in making the application, and he is entitled to examine the defendant upon the matters stated. Young, Tompkins and Davis, JJ., concur; Hagarty, J., dissents on authority of Finkelstein v. Rabinowitz (ante, p. 848, decided Dec. 23, 1932); Kapper, J., not voting.